Houghton, J.
(dissenting) — Under RCW 4.24.210, a landowner who opens up his or her land for recreational use free of charge is immune from liability except where a user is injured by a “known dangerous artificial latent condition for which warning signs have not been conspicuously posted.” Because I believe the human-made trail of tracks is an artificial condition and a trier of fact could reasonably infer the State had actual knowledge of the injury-causing condition, I respectfully dissent.
A. Artificial
In my view, the majority misconstrues the purpose of the artificiality prong and, in so doing, reaches a strained result. The majority deems a condition artificial only if the creator intended to create it. Because it reasons that recreational land users did not intend to create tracks while riding their vehicles on the sand dunes, the majority concludes the trail of tracks is not artificial. There are two flaws in the majority’s analysis. First, the majority’s premise that vehicle users lack “intent” to create tracks while riding their vehicles is completely unsupported by *194any evidence in the record. Second, and even more importantly, the majority misplaces the focus of the inquiry, which should be whether the condition that caused the plaintiff’s injury was naturally occurring, i.e., detached from human efforts.
Under the recreational use statute, the meaning of “artificial” is the same as the dictionary definition. Ravenscroft v. Washington Water Power Co., 136 Wn.2d 911, 922, 969 P.2d 75 (1998). The dictionary defines artificial as follows:
1: contrived through human art or effort and not by natural causes detached from human agency: relating to human direction or effect in contrast to nature: (a): formed or established by man’s efforts, not by nature [.]
Webster’s Third New International Dictionary 124 (1986).
Artificial is defined in contrast to that which is natural. Here, it is undisputed that the trail of tracks was not naturally occurring and did not appear on its own, but rather that it was the product of human effort and action. This is the essence of artificiality. The flaw in the majority’s requirement that an artificial condition occurs only if the user intended to create the condition is readily ascertainable. Under the majority’s reasoning, a camper who accidentally leaves a knife behind has not created an artificial condition because he or she did not have the requisite intent or purpose. Yet, few would dispute that a knife in the forest is an artificial condition, regardless of the creator’s intent.
Because the trail of tracks that led to the drop-off was a human-made alteration to the sand dune’s natural contours, I would hold the condition to be artificial.
B. Known
The majority holds there is insufficient evidence that the State had actual knowledge of tracks leading up to the sand dunes’ leeward-side drop-off. I disagree.
The majority confuses the fact of actual knowledge with how it can be proven. “A plaintiff may establish any fact by circumstantial evidence.” Tabak v. State, 73 Wn. App. 691, *195696, 870 P.2d 1014 (1994). Circumstantial evidence is evidence of facts or circumstances from which the existence of other facts may be reasonably inferred from common experience. WPI 1.03. ‘Where actual knowledge is denied, a plaintiff must come forward with evidentiary facts from which a trier of fact could reasonably infer actual knowledge, by a preponderance of the evidence.” Tabak, 73 Wn. App. at 696.
Davis met his burden. He produced evidence of at least two prior injury accidents at the exact location where his accident occurred. The sheriff’s department responded to, investigated, and prepared a report for each incident. In addition, James Munroe, a state employee who managed the Beverly Dunes, testified that he was familiar with both the area in which the accident occurred as well as the terrain in that area. From the foregoing, a reasonable jury could infer that Munroe knew that trails of vehicle tracks led to the sand dunes’ unexpected drop-off.
Thus, charged with viewing the evidence in the light most favorable to Davis, I would hold that there is sufficient evidence from which a trier of fact could reasonably infer that the State had actual knowledge of the injury-causing condition.
In summary, a reasonable jury could find that the condition that caused Davis’s injury was a human-made, dangerous condition that was not readily apparent to the general class of recreational users and which the State was aware existed. Consequently, I would reverse the trial court’s summary judgment order and remand for trial.
Review granted at 142 Wn.2d 1016 (2001).